DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they encompass transitory computer readable mediums and thus encompass signals per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-9, 11, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 20200344747 A1).
Regarding claim 1, Park discloses:
([para 0165]: “Thereafter, the base station may configure UL cancellation indication information for the UE that is currently transmitting UL data.”)
“transmitting the indication signaling.” ([para 0172]: “Referring back to FIG. 15, the base station may transmit the UL cancellation indication information based on the monitoring configuration information, at step S1530.”)
Regarding claim 2, Park discloses all the features of the parent claim.
Park further discloses “wherein the indication signaling is transmitted on a second link other than a first link on which the current data package is being transmitted by the receiver of the indication signaling.” ([para 0138]: “In another embodiment, the transmission of UL cancellation indication information may be performed through a cell adjacent to a cell on which a UE is performing PUSCH transmission. To do this, a multicarrier or carrier aggregation scheme may be used.”)
Regarding claim 5, Park in view of Liu discloses all the features of the parent claim.
Park further discloses “wherein the indication signaling comprises a link identifier which points to a link where the receiver of the indication signaling is located.” ([para 0115]: “For example, the specific sequence may be pre-configured, or be configured based on a specific factor, such as a cell ID, a UE ID, a bandwidth, or the like.”)
Regarding claim 7, Park discloses:
“A signaling reception method, comprising: receiving an indication signaling, wherein the indication signaling is used to notify a receiver of the indication signaling to dynamically suspend transmission of a current data package being transmitted; and” ([para 0152]: “When the UL cancellation indication information is received, the UE may suspend PUSCH transmission in one or more remaining OFDM symbol(s) that have not been used yet, of resources allocated for on-going PUSCH transmission.”)
([para 0152]: “In one embodiment, in case the UL cancellation indication is successfully decoded, the UE may suspend the transmission of UL data using a resource over which the transmission is canceled.”)
Regarding claim 8, Park discloses all the features of the parent claim.
Park further discloses “wherein the indication signaling is transmitted on a second link other than a first link on which the current data package is being transmitted by the receiver of the indication signaling.” ([para 0138]: “In another embodiment, the transmission of UL cancellation indication information may be performed through a cell adjacent to a cell on which a UE is performing PUSCH transmission. To do this, a multicarrier or carrier aggregation scheme may be used.”)
Regarding claim 9, Park discloses all the features of the parent claim.
Park further discloses “interrupting the transmission of the current data package being transmitted.” ([para 0152]: “In one embodiment, in case the UL cancellation indication is successfully decoded, the UE may suspend the transmission of UL data using a resource over which the transmission is canceled. In this case, the resource over which the transmission is canceled may be allocated for the transmission of an UL channel of any other UE that has requested preemption.”)
Regarding claim 11, Park in view of Liu discloses all the features of the parent claim.
Park further discloses “wherein the indication signaling comprises a link identifier which points to a link where the receiver of the indication signaling is located.” ([para 0115]: “For example, the specific sequence may be pre-configured, or be configured based on a specific factor, such as a cell ID, a UE ID, a bandwidth, or the like.”)
Regarding claim 14, Park discloses:
“A signaling transmission device, comprising: a configuring circuitry configured to configure an indication signaling, wherein the indication signaling is used to notify a receiver of the indication signaling to dynamically suspend transmission of a current data package being transmitted; and” ([para 0165]: “Thereafter, the base station may configure UL cancellation indication information for the UE that is currently transmitting UL data.” ; [para 0228]: “In the case of implementation by hardware, the method according to the present embodiments may be implemented as at least one of an application specific integrated circuit (ASIC), a digital signal processor (DSP), a digital signal processing device (DSPD), a programmable logic device (PLD), a field programmable gate array (FPGA), a processor, a controller, a microcontroller, or a microprocessor.”)
“a transmitting circuitry configured to transmit the indication signaling.” ([para 0172]: “Referring back to FIG. 15, the base station may transmit the UL cancellation indication information based on the monitoring configuration information, at step S1530.”; [para 0193]: “The transmitter 1620 is used to transmit signals, messages, and data needed for carrying out the embodiments described above to a UE.”)
Regarding claim 16, Park discloses all the features of the parent claim.
Park further discloses “A storage medium having computer instructions stored therein, wherein when the computer instructions are executed” ([para 0229]: “Software code may be stored in a memory unit, and may be driven by the processor. The memory unit may be provided inside or outside the processor, and may exchange data with the processor by any of various well-known means.”)
Regarding claim 17, Park discloses all the features of the parent claim.
Park further discloses “A terminal comprising a memory and a processor, wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions,” ([para 0229]: “Software code may be stored in a memory unit, and may be driven by the processor. The memory unit may be provided inside or outside the processor, and may exchange data with the processor by any of various well-known means.”)
Regarding claim 18, Park discloses all the features of the parent claim.
Park further discloses “A storage medium having computer instructions stored therein, wherein when the computer instructions are executed” ([para 0229]: “Software code may be stored in a memory unit, and may be driven by the processor. The memory unit may be provided inside or outside the processor, and may exchange data with the processor by any of various well-known means.”)
Regarding claim 19, Park discloses all the features of the parent claim.
Park further discloses “A terminal comprising a memory and a processor, wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions,” ([para 0229]: “Software code may be stored in a memory unit, and may be driven by the processor. The memory unit may be provided inside or outside the processor, and may exchange data with the processor by any of various well-known means.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20200344747 A1) in view of Liu .
Regarding claim 3, Park discloses all the features of the parent claim.
Park further discloses “receiving … on the second link…” ([para 0138]: “In another embodiment, the transmission of UL cancellation indication information may be performed through a cell adjacent to a cell on which a UE is performing PUSCH transmission. To do this, a multicarrier or carrier aggregation scheme may be used.”)
Park does not explicitly disclose receiving “a feedback signaling… wherein the feedback signaling is in response to the indication signaling, and indicates that the receiver of the indication signaling is about to suspend or has suspended the transmission of the current data package.”
However, Liu discloses the missing feature receiving “a feedback signaling… wherein the feedback signaling is in response to the indication signaling, and indicates that the receiver of the indication signaling is about to suspend or has suspended the transmission of the current data package.” ([para 0106]: “At 908, the wireless station may receive an acknowledgement from the peer wireless station.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Park and Liu, to modify the technique as disclosed by Park, such that feedback is received for the transmitted indication as disclosed by Liu. The motivation for receiving feedback is that it allows the indication transmitting device to confirm whether the indication receiving device will suspend its transmission and thus allows the indication transmitting device to optimize its own transmissions in response, thus enhancing service efficiency. Therefore, it would have been obvious to combine Park with Liu to obtain the invention as specified in the instant claim.
Regarding claim 4, Park in view of Liu discloses all the features of the parent claim.
Park further discloses “wherein the indication signaling and/or the feedback signaling is a data frame or a signal sequence.” ([para 0115]: “In another embodiment, the UL cancellation indication may be indicated based on a specific sequence, in addition to being transmitted through a PDCCH in the form of DCI (UE-specific or group-common).”)
Regarding claim 6, Park discloses all the features of the parent claim.
Park does not explicitly disclose receiving “detecting whether the receiver of the indication signaling has suspended the transmission of the current data package.”
Liu discloses the missing feature receiving “detecting whether the receiver of the indication signaling has suspended the transmission of the current data package.” ([para 0106]: “At 908, the wireless station may receive an acknowledgement from the peer wireless station.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Park and Liu, to modify the technique as disclosed by Park, such that transmitter of the indication detects whether the receiver of the indication has suspended data transmission as disclosed by Liu. The motivation for doing so is that it allows the indication transmitting device to optimize its own transmissions in response, thus enhancing service efficiency. Therefore, it would have been obvious to combine Park with Liu to obtain the invention as specified in the instant claim.
Regarding claim 12, Park discloses all the features of the parent claim.
Park further discloses “…on the second link…” ([para 0138]: “In another embodiment, the transmission of UL cancellation indication information may be performed through a cell adjacent to a cell on which a UE is performing PUSCH transmission. To do this, a multicarrier or carrier aggregation scheme may be used.”)
Park does not explicitly disclose receiving “in response to the indication signaling, transmitting a feedback signaling … wherein the feedback signaling indicates that the receiver of the indication signaling is about to suspend or has suspended the transmission of the current data package.”
However, Liu discloses the missing feature receiving “in response to the indication signaling, transmitting a feedback signaling … wherein the feedback signaling indicates that the receiver of the indication signaling is about to suspend or has suspended the transmission of the current data package.” ([para 0106]: “At 908, the wireless station may receive an acknowledgement from the peer wireless station.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Park and Liu, to modify the technique as disclosed by Park, such that feedback is received for the transmitted indication as disclosed by Liu. The motivation for receiving feedback is that it allows the indication transmitting device to confirm whether the indication receiving device will suspend its transmission and thus allows the indication transmitting device to optimize its own Park with Liu to obtain the invention as specified in the instant claim.
Regarding claim 13, Park in view of Liu discloses all the features of the parent claim.
Park further discloses “wherein the indication signaling and/or the feedback signaling is a data frame or a signal sequence.” ([para 0115]: “In another embodiment, the UL cancellation indication may be indicated based on a specific sequence, in addition to being transmitted through a PDCCH in the form of DCI (UE-specific or group-common).”)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20200344747 A1) in view of Ban (US 20160366695 A1).
Regarding claim 10, Park discloses all the features of the parent claim.
Park further discloses “…and interrupting the transmission of the current data package being transmitted comprises: interrupting transmission … and suspending transmission … or after transmission … is completed, suspending transmission ....” ([para 0138]: “In another embodiment, the transmission of UL cancellation indication information may be performed through a cell adjacent to a cell on which a UE is performing PUSCH transmission. To do this, a multicarrier or carrier aggregation scheme may be used.”)
Park does not explicitly disclose receiving “wherein the current data package being transmitted is an aggregated data package comprising a plurality of data packets…” nor that the interruption and suspension is for packets of a plurality of data packets.
However, Ban discloses the missing feature receiving “wherein the current data package being transmitted is an aggregated data package comprising a plurality of data packets…” nor that the interruption and suspension is for packets of a plurality of data packets. ([para 0098]: “The first external apparatus 200 which receives the notification information from the electronic apparatus 100 may halt transmission of packets until the electronic apparatus 100 informs the time to be able to communicate in the first communication method.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Park and Ban, to modify the technique as disclosed by Park, such that Ban. The motivation for implementing the technique with a plurality of packets is that it improves efficiency. Therefore, it would have been obvious to combine Park with Ban to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412